The opinion of the court was delivered by
Ross, J.
I. It was an essential part of the plaintiff’s case, to establish that at the time defendant Brown recommended the cow to him, Brown knew of her diseased condition. Without showing that Brown was possessed of such knowledge, his claim that Brown’s recommendation was fraudulent would fail. The testimony of Tewksbury, to the admission of which the defendant excepted, tended to establish that Brown was fully aware of the diseased and worthless condition of the cow at the time he recommended her to the plaintiff, and advised him to make the purchase. It was clearly admissible to show that Brown was possessed of such knowledge.
II. After verdict, every presumption is to be made in favor of the sufficiency of the pleadings. Lincoln v. Blanchard, 17 Vt. 464. All averments on the side of the successful party that were involved in the issue tried, will be taken to have been duly proved or admitted, unless something is placed upon the record to show the contrary. Gates v. Bowker, 18 Vt. 23. The declaration may have been had on demurrer and still sufficient to sustain a verdict on a motion in arrest. The declaration in tho case at bar avers a conspiracy between the defendants to cheat and swindle the plaintiff, and that the same was effected, and also that they defrauded him in the purchase of the cow by false and fraudulent representations. Either of these averments, established by testimony received without exception, would be sufficient to uphold the verdict on a motion in arrest. No such defect in the declaration has been called to our attention as would render it bad on general demurrer, much less on motion in arrest. The County Court properly overruled the motion.
III. The motion for a new trial, because the verdict was against the weight of the evidence and wholly unsupported by the *19evidence, was addressed to the discretion of the County Court, and is not revisable in this court upon exceptions.
Judgment ¿iffirmcd.